Citation Nr: 0613652
Decision Date: 03/10/06	Archive Date: 06/16/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-02 026	)	DATE MAR 10 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

 ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1965 to December 1970.  He served in the Republic of Vietnam from December 1968 to December 1970.

This appeal comes before the Board of Veterans Appeals (Board) from a February 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In this decision, the RO denied entitlement to service connection for residuals of a head injury and post-traumatic stress disorder (PTSD).

This case was previously remanded by the Board in April 1997, September 1998, and August 2004.  It has now returned for appellate consideration. 

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the veterans in-service head injuries in August 1965 and April 1967 have resulted in any type of chronic disease or disorder.

 CONCLUSION OF LAW

A chronic disease or disorder resulting from a head injury (associated with chronic headaches, dizziness, blackouts, and personality changes) was not incurred as a result of, or aggravated by, military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  It eliminated the requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) that a claimant must present a well-grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant issued in May 2003, January 2004, and September 2004.  By means of these letters, the appellant was told of the requirements to establish service connection for the residuals of his head injury.  He was advised of his and VAs respective duties and asked to submit information and/or evidence pertaining to the claim to VA.  The Statement of the Case (SOC) issued in December 1994, and Supplemental Statements of the Case (SSOC) issued in March 1995, June 1998, February 2003, November 2003, and August 2005; informed him of applicable law and regulations, the evidence reviewed in connection with his claim by VA, and the reasons and bases for VAs decision.  The initial adverse decision in this claim was issued by the RO prior to the enactment of the VCAA.  Thus, VCAA notification was issued after this adverse decision.  However, this deficiency has been corrected by prior remands by the Board and subsequent readjudication of these claims by the agency of original jurisdiction (AOJ) in November 2003 and August 2005.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all sections of VAs notice letter should be construed in connection with each other to determine whether the document, read as a whole, addresses all aspects of the requisite notice under the provisions of the VCAA and the notice letter must be read in the context of prior relatively contemporaneous communications to the appellant from the AOJ.  In addition, a complying notice need not necessarily use the exact language of the controlling statute or regulation specifying VAs notice obligations, so long as that notice properly conveys to a claimant the essence of the regulation.  Id. at 124-28.  Based on a review of the notification provided the appellant in this case and the above analysis, the Board finds that VA notification was in substantial compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, fulfilled the essential purposes of the VCAA.  Id. at 130. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  By the VCAA letters discussed above, and in prior letters to the veteran requesting information, VA requested that the veteran identify all treatment of his claimed disabilities.  The veteran has identified active service, VA, and Social Security Administration (SSA) records.  These records have been obtained and associated with the claims file.  It appears that some of the veterans service medical records may be missing.  See Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999) (Where service records are missing through no fault of the claimant, VA owes a heightened duty to assist.)  The veteran was notified of this circumstance by letter of February 1998 and requested to submit all copies of his service medical records in his possession.  VA has attempted to obtain the veterans service records from the National Personnel Records Center.  They have responded with available records in May 1971, November 1998, and May 1999.  In addition, the veteran has submitted copies of his service medical records in his possession.  As multiple attempts have failed to produce the missing records, the Board finds that VA has met its heightened burden to assist in the development of this evidence and further attempts to develop this evidence would be futile.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran has been provided multiple VA compensation examinations, regarding his claimed in-service head injury, in February 1993, August 2002, and October 2002.  These examinations noted accurate medical histories, findings on examination, and the appropriate diagnoses and opinions on etiology.  The VA examiner in October 2002 clearly indicated that he had reviewed the medical history in the veterans claims file.  Therefore, the VA examination reports are adequate for VA purposes.  

The veteran was provided the opportunity to request a hearing before the Board on the VA Form 9 (Substantive Appeal) he submitted in January 1995.  He declined such a hearing.  However, he did request a hearing before a Decision Review Officer (DRO) at the RO.  This hearing was held in February 1995 and a transcript of this hearing has been incorporated into the claims file.

The Board remanded this case in April 1997, September 1998, and August 2004 in order to identify/obtain post-service treatment records, request copies of the service medical records, obtain SSA records, provide VCAA notification, and obtain the appropriate VA compensation examinations.  As noted above, these actions have been completed.  Based on the above analysis, the Board finds that the AOJ has either fully complied with the remand instructions or there is no reasonable possibility that further development would provide the requested information and/or evidence.  Therefore, the remand instructions do not require further development.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any duty to notify and assist the appellant, the Board finds that error to be harmless.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The harmless error doctrine is applicable when evaluating VAs compliance with the VCAA).  Of course, an error is not harmless when it reasonably affected the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all pertinent evidence obtainable by VA has been associated with the claims file, the Board finds that the duty to assist has been fulfilled and any error in the duty to notify would in no way change the outcome of the below decision.  The notification provided to the appellant in the letters, SOC, SSOCs, and Board remands discussed above provided sufficient information for a reasonable person to understand what information and evidence was needed to substantiate the claim on appeal.  In this regard, while perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no reasonable possibility exists that further assistance would aid in the substantiation of the appellants claim.  38 U.S.C.A. 5103A.  In addition, as the appellant has been provided with the opportunity to present evidence and arguments on his behalf and availed himself of those opportunities, appellate review is appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Residuals of a Head Injury

The veteran has contended that he suffered at least one (in August 1965) or possibly two (another in April 1967) head injuries during active service.  He asserts that these head injuries have resulted in chronic headaches, dizziness, blackouts, and personality changes. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, [a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303 are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the Court, lay observation is competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Brain hemorrhage, organic diseases of the nervous system, and psychoses shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

On the veterans entrance examination for active service in April 1965, examination findings, to include his neurologic and psychiatric evaluations, were normal.  Service medical records indicate that in August 1965, the appellant was treated for a one-inch laceration on his chin.  The appellant reported that a window fell on his chin.  The veteran was given a comprehensive medical examination in March 1967 for purposes of reenlisting.  He specifically denied any prior medical history of dizziness, fainting spells, or frequent/severe headaches.  He also denied any psychiatric symptoms to include loss of memory.  His examination findings, to include his neurologic and psychiatric evaluations, were reported to be normal.  In April 1967 the appellant received sutures to an undisclosed portion of his body.  The appellant had normal clinical evaluations at his December 1970 separation examination.

In March 1971, the appellant was treated as a VA outpatient for complaints of constant bifrontal headaches since returning from Vietnam in December 1970.  He described the headaches as a steady, dull pain, which affected his vision and caused him to become dizzy.  He also complained of constant nasal congestion.  His nasal passages were open.

At a May 1971 otolaryngological consultation, the appellant complained of frequent upper respiratory infections, nasal congestion, decreased smell, and some frontal headaches.  No history of allergies or trauma was given.  The examiner found no otolaryngological pathology.

The appellant was hospitalized at a VA hospital from September to October 1992.  The discharge summary of that hospitalization reflects that the appellant was admitted with complaints of increased feelings of suspiciousness, rage episodes, chronic irritability, and episodic headaches, blindness, and dizziness.  During an October 1992 VA neuropsychological and psychological consultation, intellectual functioning testing was conducted.  The psychologist stated that the results were not typical of those seen for cognitive impaired individuals.  She added that based upon the limited screening; there was little indication of cognitive dysfunction.  The veteran was given a brain scan in September 1992.  The impression was no perfusion abnormalities noted.  The discharge diagnoses were PTSD; organic personality disorder, explosive type; malignant hypertension and renal insufficiency; and retinopathy.

VA outpatient treatment records from November 1992 until May 1997 reveal that the appellant was treated regularly for PTSD, an explosive personality disorder, hypertension, degenerative joint disease of the back, and chronic low back pain.

In November 1992 the appellant reported that he had incurred a head injury in service and a resultant loss of temper control.  The diagnoses were organic affective disorder and sleep disturbance.  The appellant was also examined by a registered nurse.  He reported a prior suicide attempt shortly after his return from Vietnam.  He complained of some intrusive thoughts of Vietnam.  He stated that he had had anger control problems since his return from Vietnam.  The nurse noted that the appellant had had two tours but no combat.  He had killed one of his brothers, who was also a Vietnam veteran, shortly after his return from Vietnam.

At a February 1993 VA neurologic examination, the appellant reported that in 1965 he had injured his head.  He stated that a window fell on his head and that his chin and the top of his head were lacerated.  He stated that he was dazed and dizzy for several hours and that, since that episode, he experienced periodic episodes of vertigo.  He explained that these episodes caused a periodic personality change.  He stated that dull headaches accompanied the episodes of vertigo.  The examiner diagnosed a closed head injury with residual episodic vertigo and irritability.

At March 1993 VA outpatient treatment, the appellant claimed that an in-service head trauma had changed him from an easy-going person to one easily angered to the point of homicide.

In June 1993, the appellant complained of constant headaches since a head injury in service.  He stated that he became upset if the pain intensified while he was around people.

In July 1993, the appellant stated that he had dizzy spells and blackouts since service time.  The diagnoses were hypertension, fair control with medication and dizzinesscould be postural[,] hypertension vs. psych[iactric] disorder.

In a July 1993 letter, a VA nurse and a VA physician stated that the appellant had received psychiatric treatment since September 1992.  They said that, while in service, the appellant received a closed head injury that may contribute to his temper problems.  They said also that the appellant had malignant hypertension and an abnormal electrocardiogram [EKG].  They stated that the controlled blood pressure which was untreated since 1986 may also play a role in his personality change.

In an August 1993 statement, he claimed he received injuries to the top of his head and the bottom of his jaw in 1965 in Fort Polk, Louisiana.  He stated that a window fell on to his head.  He stated that after the injury he experienced dizziness and blackout spells and that, following these episodes, he became violent.  He added that, in January 1967, he was stationed at Fort Hood, Texas, when he blacked out, fell, and injured his head.  He stated that his injury was treated surgically.

He stated that in 1992 he was told by VA physicians that his dizziness was caused by high blood pressure.  He was also told that the episodes could be caused by multiple prior head injuries and that organic personality was caused by head injuries.  He explained that he had killed his youngest brother in 1975 after one of his dizzy spells made him violent.  He stated that he experienced dizziness and black out spells when he bent over or when he stood up.

At an August 1993 psychological consultation, the appellant reported an extensive legal history, including shooting and killing his brother in 1974.  His medical history included two closed head injuries, one in 1965, when a large window fell on his head, and another in 1967, when he fell and hit his head on concrete.  The second episode required surgical intervention.  The appellant also had hypertension for at least seven years.  The diagnoses were organic personality syndrome, possible organic delusional syndrome, and personality disorder (not otherwise specified).

At his February 1995 hearing before the RO, the appellant testified that he had a blackout spell and busted [his] head wide open in 1967 at Fort Hood, Texas.  He stated that he had had spells prior to that episode but that he had not known why he was having them.  He then stated that he had earlier a head injury at Fort Polk, Louisiana.  He recalled that, while he was washing windows, one of the windows fell on his head and busted [his] chin wide open.  He stated that a doctor sewed the wound on his chin closed.

At a June 1997 VA social and industrial survey, the appellant reported having a window fall on his head at Fort Polk. The appellant stated that he was treated at the time of the injury and then returned to duty.  The appellant stated that, over the years, his condition worsened and that he was often in pain.

At a July 1997 psychiatric examination, the appellants memory was only fair for the interview.  His memory showed that after the window had fallen on his head at Fort Polk, he had felt that he had some difficulty.  The diagnoses were chronic delayed post-traumatic stress disorder and personality disorder (not otherwise specified).  The examiner stated that the appellant gave adequate PTSD symptoms to make the diagnosis.

During a VA psychiatric examination in July 2002, the veteran noted similar complaints to those noted in prior examinations.  On mental status examination, the veteran was extremely tangential, but cooperative.  Speech was mildly pressured.  Mood was variable; affect was quite labile and occasionally inappropriate.  His thought processes were logical and tight, with no loosening of associations noted.  He was not confused.  There was no gross impairment of memory and the veteran was oriented in all spheres.  No delusional material was noted on examination, but grandiosity was noted.  His insight was limited and judgment was somewhat impaired.  The examiner determined that PTSD was not found on examination, but failed to provide any other diagnosis.  

The veteran was afforded a VA neurologic examination in August 2002.  He claimed that a window fell on the back of his head in 1965 causing lacerations to his chin and the top of his head.  He denied any loss of consciousness, but did claim to suffer with dizziness for the next few days.  The veteran also claimed to have had chronic headaches since this injury and that these headaches had become constant.  His headaches were described as a diffuse dull ache with intermittent ligthheadedness.  The veteran denied nausea, vomiting, photophobia, phonophobia, or any focal neurological symptoms associated with his headaches.  On examination, the veteran was fully developed, well nourished, and in no acute distress.  He was alert, attentive, and oriented.  The veteran had good recall with no aphasia.  Cranial nerves were reported to be within normal limits with no facial weakness or sensory loss.  Motor strength and muscle tone was found to be within normal limits for all major muscle groups.  Sensation was found to be intact.  Deep tendon reflexes were present and symmetrical.  The diagnosis was post-traumatic chronic muscle tension type headache as described above, with neurologic examination within normal limits.  

The August 2002 examiner prepared an addendum in October 2002.  He noted that he had been given the opportunity to perform an in depth review of the medical history in the veterans claims file.  It was noted that the August 2002 neurological examination had been within normal limits.  A review of the medical history indicated that the veteran had specifically denied frequent or severe headaches on a medical history questionnaire in April 1967, about two years after the veterans reported head injury in 1965.  The examiner commented:

This examiner is not able to relate this mans current chronic muscle tension type headaches to a mild head injury that occurred in 1965.  The reason for this is that two years following his injury, in 1967, the [veteran] specifically denied any history of frequent or severe headaches.

The VA psychologist that performed the examination of July 2002 again interviewed the veteran in July 2003.  This examiner again noted that PTSD was not present, but failed to indicate any current diagnosis.

Another VA psychiatric examination was given to the veteran in August 2003.  This psychiatrist indicated that there were marked inconsistencies in the chart information.  It was noted that the veteran claimed to have sustained a closed head injury in 1965 while washing windows.  The veteran had prior diagnoses for PTSD, but also a long history of alcohol abuse, organic personality disorder, and suggested psychotic thinking.  The medical history indicated that at times the veteran claims that his most traumatic in-service incident was a closed head injury, but at other times claims the most traumatic events were his experiences in Vietnam.  At times the veteran appeared tangential and agitated, but at other times he was quite collected.  The veteran currently reported that the problem giving him the most difficulty was anger control.  He indicated that this problem surfaced during his service in Vietnam and had bothered him ever since.  During his interview, the veteran denied any problems with alcohol abuse.  However, the examiner noted that this claim contradicted the medical history and that the veteran later claimed he had build a club on the back of his mothers house so he and his friends could drink and not bother his mother.  The veteran reported occasional vague delusions of control and occasional rare incidents of auditory hallucinations, but no currently active psychotic symptoms.

On examination, the veteran was alert and oriented.  His affect ranged from inappropriate giggling, mild anger, labile, and unrelated.  He was somewhat tangential and over inclusive in speech.  There were no active psychotic or depressive symptoms.  His motor activity was normal.  His memory appeared to be intact.  The diagnoses were alcohol abuse versus dependence in remission (by the veterans own report), possible intermittent explosive disorder, and a possible Cluster A personality disorder.  The examiner commented:

The [veteran] does not meet criteria for PTSD, major depression, or current psychosis.  There is a strong suggestion of alcohol abuse or dependencehis history of tangential thought process do not fit well with schizophrenia, but may be consistent with schizotypical personality disorder with occasional over psychosis; however, history of substance abuse and relationship to these vague symptoms is not at all clear.  Use of stimulants or alcohol intoxication could easily account for most of his past psychotic symptoms.

The veteran has claimed that his current headaches, dizziness, blackouts, and personality changes are related to his in-service head injury or injuries.  The veteran, as a lay person, is competent to report evidence of symptoms and injury.  However, he is not competent to determine a diagnosis or etiology of a disease.  Only competent medical professionals can render competent evidence of the latter.  See Espiritu, supra.

The veteran has provided lay evidence of chronic headaches, dizziness, blackouts, and personality changes since a head injury in 1965.  However, there is no medical evidence of a diagnosis regarding these symptoms during active service or within one year of his separation from active service in December 1970.  The veteran did complain of headaches within one year of his separation, but no formal diagnosis for brain hemorrhage, organic nervous system disorder, or psychosis was made during that period.  

The first diagnosis of a medical disorder associated with these symptoms was in 1992, when he was diagnosed with PTSD due to his Vietnam experiences and a personality disorder.  As noted above, personality disorders are not authorized service-connection under VA law.  Subsequent healthcare providers have associated the claimed symptoms with the veterans uncontrolled hypertension, a disorder that is not currently service-connected.  Only on two occasions have healthcare professionals associated the claimed symptoms with the veterans related in-service head traumas.  In February 1993, a VA examiner associated episodic vertigo and irritability with a closed head injury, and a VA physician and nurse prepared a letter in July 1993 that reported the veterans reported closed head injury may contribute to his temper problems.  However, the Board does not find that these opinions carry any substantial probative weight.

The February and July 1993 opinions appear to be based on the veterans own recitation of his medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (VA is not required to accept a physicians opinion that is based upon a claimants recitation of an uncorroborated medical history.)  There is no evidence or indication in the reports that these healthcare providers were able to review the veterans contemporaneous service medical records in making their opinion.  The history reported by the veteran is not corroborated by the contemporaneous medical records.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A claimants assertions can be contradicted by his contemporaneous medical histories and complaints.)  He has claimed that he sustained significant head injuries, to include lacerations on the top of his head and subsequent hospitalization, in 1965 and 1967.  However, he has even been inconsistent with these claims, at times reporting two head injuries, but alternatively asserting only one head injury happened in 1965.  The service medical records indicate that the veteran sustained an injury to his chin in August 1965 after a he was hit by a window and sutures being placed in April 1967.  There is no indication that these injuries were of a significant nature to include lacerations on the top of the veterans head as claimed by the veteran.  There is no report of subsequent headaches, dizziness, blackouts, or personality changes.  There is no contemporaneous evidence that the veteran was ever hospitalized for these injuries.  In fact, contemporaneous neurologic and psychiatric evaluations in March 1967 and December 1970 found the veteran to be normal.  He specifically denied any history of chronic headaches or dizziness in a medical history report completed in March 1967.  As the veterans lay history and claimed chronic symptomatology are not corroborated by the contemporaneous medical evidence, the Board finds that his statements are not credible.  Therefore, the opinions provided in February and July 1993, as they are based on an inaccurate medical history, have little probative value in determining whether the veteran currently suffers with any residuals of in-service head traumas.

As noted above, the service medical records are not complete.  However, the only omission noted in the records is the second page of the December 1970 separation examination and possibly any medical history report taken at that time.  Even considering that these records are missing, the available service records do not support the veterans claimed medical history and, in fact, contradict his claims of a severe in-service head trauma.  Based on this contemporaneous evidence, the Board finds that the veteran is not creditable in regards to his related in-service injuries and symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (The Board is required to make findings regarding the creditability of lay evidence.)

Two other examiners have commented on the existence and etiology of any residuals of in-service head trauma.  While a VA examiner initially related tension headaches to the veterans in-service head injury, based on a review of the medical history in the claims file, this examiner subsequently opined in October 2002 that such a nexus did not exist.  This conclusion was based on the veterans lack of credibility in reporting his chronic symptomatology.  In addition, the VA psychiatric examiner in August 2003 associated with veterans personality changes with alcohol abuse/dependence and a personality disorder.  Both of these opinions were based not just on an interview with the veteran, but also on a thorough review of the medical history in the claims file.  In addition, these opinions are supported by the consistent neurologic examinations that have consistently found no objective evidence of neurologic symptoms on examination, and psychiatric examinations that have consistently attributed the veterans personality changes to personality disorders and/or PTSD.  Objective testing in 1992, to include a brain scan and psychological testing, found no abnormalities with the brain and no evidence of cognitive dysfunction.  Thus, the Board finds that the preponderance of the most probative evidence is against the claim for service connection for residuals of in-service head injury.  

The service medical records are clear that the veteran incurred an injury to his chin in August 1965.  However, the contemporaneous lay and medical evidence does not show that this injury, or any possible injury in April 1967, resulted in residuals or chronic symptomatology.  In conclusion, the Board finds that the preponderance of the evidence is against service connection for residuals of an in-service head injury.  The most probative evidence does not establish that the veteran's in-service injuries resulted in any type of chronic disability associated with headaches, dizziness, blackouts, or personality changes.  To the extent that the appellant has opined on the existence and etiology of a current disability related to his in-service injuries, this lay evidence is not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest in the outcome of a proceeding may affect the credibility of testimony.)  To this extent, the preponderance of the evidence is against the claim for service connection and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board has a heightened duty to explain its findings and conclusions in cases were a veterans service records are missing.  See Hayre, supra.  The Board believes that the above discussion has met this heightened standard.

 ORDER

Entitlement to service connection for residuals of a head injury is denied.


REMAND

Unfortunately, a remand is required regarding the issue of service connection for PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veterans claim so that he is afforded every possible consideration, and to ensure that the AOJ has fully complied with the Boards remand instructions issued in September 1998.

According to the Courts holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998), a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  A remand poses on the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.

Prior to the Boards September 1998 remand, the veteran had received multiple VA examinations that had diagnosed PTSD based on the veterans claimed experiences in Vietnam.  Such diagnoses were given during a hospitalization in October 1992, and during VA psychiatric (compensation) examinations in January 1993 and July 1997.  It is noted that the July 1997 examiner had reviewed the veterans medical history in his claims file in making this diagnosis.  The examiner indicated that it was hard to get any stressors from [the veteran] as though he has tried to put it out of his mind and did not want to be reminded of it  

In its remand of September 1998, the Board instructed the AOJ to take actions to attempt to verify the veterans claimed stressors.  Thereafter, the AOJ was to make a determination for the record of what, if any, of the claimed stressors had been verified.  Only if the AOJ determined that stressors were verified by the record was it to obtain another VA psychiatric (compensation) examination.  The AOJ was instructed to provide the examiner with a list of the verified in-service stressors.

In July 2002, the AOJ obtained another VA psychiatric examination.  There is no indication that the AOJ made any determination for the record of what, if any, stressors had been verified.  The July 2002 examiner noted that it had been difficult to elicit any stressors from the veteran and determined that there were insufficient symptoms to render a diagnosis for PTSD.  This examiner also noted that the AOJ had failed to provide any list of verified stressors. 

In August 2004, the Board remanded this case for strictly procedural matters concerning obtaining SSA evidence and providing the appropriate VCAA notification.  There was no instruction for the AOJ to obtain any additional compensation examination.  However, two additional psychiatric examinations were obtained in July 2003 and August 2003.  The July 2003 examiner was the same healthcare professional that had conducted the July 2002 examination and came to the same conclusions.  A different psychiatrist performed the August 2003 examination.  The only stressor elicited from the veteran during this examination was the post-service shooting death of the veterans brother.  The veterans current psychiatric problems were attributed to alcohol abuse/dependence and a possible personality disorder.  He noted that the veterans symptomatology did not meet the criteria for a diagnosis of PTSD.  This examiner conducted a review of the evidence in the claims file and he noted that prior examiners had diagnosed PTSD, but failed to provide any significant reasons and bases to resolve the conflicting diagnoses and opinions.

Service records indicate that the appellant served in the Republic of Vietnam from December 1968 to December 1970.  From December 1968 to March 1970, the appellant was assigned to the 580th Telephone Operations Company of the 44th Signal Battalion.  From March to December 1970, the appellant was assigned to the Telephone Operations Company of the Signal Support Agency, Long Binh.  Based on the information and unit histories provided by the U.S. Army and Joint Services Records Research Center (Center) in June 2001, and with the application of the provisions at 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (reasonable doubt) and 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(1) (circumstances of combat), the Board finds that the following stressors are consistent with the circumstances and hardships of his service in Vietnam and, therefore, are determined to be verified by the record:

1) The veteran conducted perimeter guard duty during which he sustained enemy attacks to include receiving small arms fire and witnessing U. S. aircraft attack enemy soldiers.

2) His base camp was subjected to enemy rocket and mortar attack that resulted in killed and wounded U. S. soldiers and destruction of military facilities.

3) That while driving in military conveys he witnessed the destruction of a Vietnamese bus by enemy fire and the death of Vietnamese civilians, to include children.

4) That he witnessed dead bodies along roads in Vietnam while driving in military convoys.

Based on the above discussion, the Board finds that the AOJ did not comply with its remand instructions in September 1998 that required a VA psychiatric (compensation) examination based on a list of confirmed stressors.  In addition, the medical opinions obtained since September 1998 have provided evidence contradictory to earlier opinions on the existence of PTSD.  The Board cannot use its own unsubstantiated medical opinion to resolve this conflict.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, an additional VA compensation examination is required, that will conduct a thorough review of the medical history, to make a definitive opinion on the existence and etiology of any current PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Under the circumstances, this case is remanded to the AOJ for the following actions:

1.  The AOJ should obtain the veterans psychiatric treatment records from the VA Medical Center in Little Rock, Arkansas (and/or the VA healthcare system associated with this facility) for the period from May 1997 to the present time.  All responses and/or evidence received should be associated with the claims file.

2.  After completion of the above, and association of any accumulated evidence with the claims file, the RO should accord the veteran a compensation examination conducted by a psychiatrist.  The claims file must be forwarded to the examiner.  In addition, the AOJ should provide the examiner with a copy of this remand and specifically inform the examiner that the following stressors have been verified by the record:

1) The veteran conducted perimeter guard duty during which he sustained enemy attacks to include receiving small arms fire and witnessing U. S. aircraft attack enemy soldiers.

2) His base camp was subjected to enemy rocket and mortar attack that resulted in killed and wounded U. S. soldiers and destruction of military facilities.

3) That while driving in military conveys he witnessed the destruction of a Vietnamese bus by enemy fire and the death of Vietnamese civilians, to include children.

4) That he witnessed dead bodies along roads in Vietnam while driving in military convoys.

The examiner should conduct a thorough review of the medical history contained in the claims file for the purpose of providing a definitive diagnosis of the veterans psychiatric problems.  If the veteran is diagnosed with PTSD, the examiner should explain the sufficiency of each specific stressor relied upon for the diagnosis, the symptomatology relied upon for the diagnosis, the basis for the conclusion that the veterans symptomatology was adequate to support a diagnosis of PTSD, and whether there is a causal nexus between the veterans verified stressors (noted above) and his current symptomatology.  

If PTSD is not diagnosed, the examiner should provide a reasons and bases for this conclusion, to include a discussion of why prior examination reports noting a diagnosis of PTSD (specifically, the discharge summary of October 1992 and VA psychiatric examinations in January 1993 and July 1997) do not support a current diagnosis.  The credentials of the examiner must be identified.

If upon completion of the above action the claim remains denied, the case should be returned after compliance with appellate procedure.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until VA notifies him; however, the veteran is hereby notified that failure to report for a scheduled VA examination without good cause shown may adversely affect the outcome of his claim for service connection.  38 C.F.R. § 3.655 (2002).  The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
______________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

